UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): May 19, 2016 IGNITE RESTAURANT GROUP,INC. (Exact name of registrant as specified in its charter) Delaware 001-35549 94-3421359 (State or other jurisdiction of Company or organization) (Commission File Number) (I.R.S. Employer Identification No.) 9900 Westpark Drive, Suite300, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (713) 366-7500 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. On May 19, 2016, Ignite Restaurant Group, Inc. (the “Company”) held its annual meeting of stockholders. At the annual meeting, the Company’s stockholders (i) amended the Company’s Amended and Restated Certificate of Incorporation to reinstitute a classified board of directors; (ii) elected the six directors nominated by the Board of Directors; and (iii) ratified the appointment of Deloitte & Touche LLP as the Company’s independent registered public accountants for fiscal year 2016. The Company’s independent inspector of elections reported the vote of the stockholders as follows: Proposal 1 – Amendment of the Amended and Restated Certificate of Incorporation to reinstitute a classified board of directors. For Against Abstain Non-Votes Proposal 2 – Election of directors. Nominees For Withheld Non-Votes Paul R. Vigano Robert S. Merritt Ann Iverson Joseph N. Stein Shauna R. King F. Philip Handy Proposal 3 – Ratification of the appointment of Deloitte & Touche LLP as the independent registered public accountants for fiscal year 2016. For Against Abstain Non-Votes 0 2 Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: May 20, 2016 IGNITE RESTAURANT GROUP,INC. By: /s/ BradA. Leist BradA. Leist Senior Vice President and Chief Financial Officer 3
